            Case 1:19-cr-00374-RDM Document 48 Filed 02/24/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
AHMAD “ANDY” KHAWAJA,               )                 CRIMINAL NO. 1:19-cr-00374 (RDM)
GEORGE NADER,                       )
ROY BOULOS,                         )
RUDY DEKERMENJIAN,                  )
MOHAMMAD “MOE” DIAB,                )
RANI EL-SAADI,                      )
STEVAN HILL, and                    )
THAYNE WHIPPLE,                     )
                                    )
            Defendants.             )
____________________________________)

                        SUPPLEMENTAL JOINT STATUS REPORT
                         AND MOTION TO CONTINUE HEARING

       The United States of America and defendants Nader, Boulos, Dekermenjian, Diab, El-

Saadi, Hill, and Whipple, through their counsel, respectfully submit this supplement to their joint

status report of February 11, 2019.1 In support of this joint status report, the above-listed parties

state as follows:

       1.       In the original Joint Status Report, the parties proposed that the status hearing

scheduled for March 10, 2020, be rescheduled to a date between May 19-21, 2020. The Court’s

calendar did not permit a hearing on any of these dates. After learning of this conflict, the parties

were unable to find another time, during the month of May, 2020, when all counsel would be

available. The parties discussed their respective calendars, and jointly request that the status

hearing be rescheduled for June 17, 2020, when all parties are available.2



1
 Defendant Khawaja remains a fugitive from justice.
2
 While Mr. Brodnax, local counsel for defendant Diab, is not available on June 17, Mr. Braun is
available on this date.
            Case 1:19-cr-00374-RDM Document 48 Filed 02/24/20 Page 2 of 2



       2.       The government has spoken with counsel for defendants Nader, Boulos,

Dekermenjian, Diab, El-Saadi, Hill, and Whipple. The government, and each defendant, jointly

request that the status hearing be continued from March 10, 2020, to June 17, 2020, for review of

discovery and further negotiation with the government. The government, and each defendant,

further request that the time from March 10, 2020, to June 17, 2020, be excluded pursuant to 18

U.S.C. §3161(h)(7)(A). Counsel for each defendant has conferred with their client regarding this

request for a continuance, and regarding the defendant’s rights under the Speedy Trial Act. Each

defendant consents to the tolling of time under the Speedy Trial Act. The government and each

defendant submits that, given the volume of discovery and the complexity of the case, the ends of

justice served by excluding time outweigh the best interest of the public and each defendant in a

speedy trial.

       3.       On December 19, 2019, the court granted a motion to waive the defendants’

appearances at the hearing set for March 10, 2020. The defendants request that, for the reasons

stated on the record at the December 19 hearing, the Court waive the defendants’ appearances at

the hearing on June 17, 2020. The government does not object to this request.

                                            Respectfully submitted,

                                            COREY R. AMUNDSON
                                            Chief, Public Integrity Section
                                            Criminal Division
                                            U.S. Department of Justice

                                     By:    /s/ Michael J. Romano
                                            Michael J. Romano
                                            James C. Mann
                                            Trial Attorneys
                                            Public Integrity Section, Criminal Division
                                            U.S. Department of Justice


                                               2
